Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 02/04/2021. Claims. Claims 1-20 are pending.
Claim Objections
Claim 11 objection from 11/16/2020 have been overcome by the amendments to the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10216008B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application and patent application are substantially the same.
Claim 1 of Instant Application 16213419
Claim  1 of Patent US10216008
Examiner note
A method for adjusting the focus of a lens, comprising: 
 

A method for adjusting the focus of a lens, comprising: 
 


N/A

dividing a plurality of light sensors in a lens into four quadrants; 
 


determining a position of the lens relative to occlusion along a top and bottom edge of the lens based on numbers of bits in respective bit sequences from light sensors in respective regions of the lens; 
 

determining a position of the lens relative to occlusion along a top and bottom edge of the lens based on numbers of bits in respective bit sequences from light sensors in each of the four quadrants;

The claim mentions “light sensors in respective regions” however the light sensors in each of the four quadrants are substantially the same as being regions in the lens and read in the claim language from patent US10216008.

determining an optimal focal length for the lens, using a processor, based on the position of the lens; and 
 

determining an optimal focal length for the lens, using a processor, based on the position of the lens; and
 


adjusting the focal length of the lens to match the optimal focal length. 

adjusting the focal length of the lens to match the optimal focal length. 


Dependent claims of Instant  Application 16213419
Dependent claims of US10216008B2
Examiner note
Claim 2
Claim 2

Claim 3
Claim 3

Claim 4
Claim 4

Claim 5
Claim 5

Claim 6
Claim 6

Claim 7
Claim 7

Claim 8
Claim 8

Claim 9
Claim 9

Claim 10
Claim 10

Claim 11 of Instant Application 16213419
Claim  11 of Patent US10216008
Examiner note
A lens, comprising: 
A lens, comprising: 

a plurality of light sensors around an outer edge of the lens; 
a plurality of light sensors around an outer edge of the lens; 

an optical focus module, comprising a processor configured to to determine a position of the lens relative to occlusion along a top and bottom edge of the lens based on numbers of bits in respective bit sequences from light sensors in respective regions of the lens, and
an optical focus module, comprising a processor configured to divide a plurality of light sensors in a lens into four quadrants, to determine a position of the lens relative to occlusion along a top and bottom edge of the lens based on numbers of bits in respective bit sequences from light sensors in each of the four quadrants, and 
“divide a plurality of light sensors in a lens into four quadrants” this first part in bold is not applicable in the instant application.

The claim mentions “light sensors in respective regions” however the light sensors in each of the four quadrants are substantially the same as being regions in the lens and read in the claim language from patent US10216008.
to determine an optimal focal length for the lens based on the position of the lens; and
to determine an optimal focal length for the lens based on the position of the lens; and 

a lens focus control configured to adjust the focal length of the lens to match the optimal focal length
a lens focus control configured to adjust the focal length of the lens to match the optimal focal length.

Dependent claims of Instant  Application 16213419
Dependent claims of US10216008B2
Examiner note
Claim 12
Claim 12

Claim 13
Claim 13

Claim 14
Claim 14

Claim 15
Claim 15

Claim 16
Claim 16

Claim 17
Claim 17

Claim 18
Claim 18

Claim 19
Claim 19

Claim 20
Claim 20



Allowable Subject Matter

Claims 1 to 20 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1, and 11 the closest prior art Pugh (US2014020655A1, cited on record), Pletcher et al. (US20140081178A1, cited on record).
Pugh is related to a powered or electronic ophthalmic lens, and more particularly, to a powered or electronic ophthalmic lens having a sensor and associated hardware and software for detecting eyelid position. The invention teaches method for adjusting the focus of a lens, comprising: numbers of bits in respective bit sequences from light sensors (Fig. 12; [0052-0074], [0096] using blink sequence as number of bits in respective bit sequence. From Fig. 12, the top half with respect to the top lid has two bit sequences, one sensor long, covered, and one 5 sensors long uncovered); determining an optimal focal length for the lens, using a processor, based on the position of the lens; and adjusting the focal length of the lens to match the optimal focal length, in claim 1, and further teaches a lens, comprising: a plurality of light sensors around an outer edge of the lens; an optical focus module, comprising a processor configured to determine numbers of bits in respective bit sequences from light sensors (Fig. 12; [0052-0074], [0096] using blink sequence as number of bits in respective bit sequence. From Fig. 12, the top half with respect to the top lid has two bit sequences, one sensor long, covered, and one 5 sensors long uncovered), and to determine an optimal focal length for the lens based on the position of the lens; and a lens focus control configured to adjust the focal length of the lens to match the optimal focal length, as in claim 11. 
Pletcher relates to systems and/or methods for detection of eye blinking using an active contact lens with multiple sensors and detecting orientation of the active contact lens. Teaches determining a position of the lens relative to occlusion along a top and bottom edge of the lens in respective regions of the lens, in claim 1 and claim 11.
However, the prior art of record taken alone or in combination does not teach or render obvious over the claimed features of the claims 1, and 11 including, “determining a position of the lens relative to occlusion along a top and bottom edge of the lens based on numbers of bits in respective bit sequences from light sensors in respective regions of the lens”. 
Claims 2-10 are allowed due to their dependency on claim 1.
Claims 12-20 are allowed due to their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872